   
FIRST AMENDMENT TO LOAN AGREEMENT
 
THIS FIRST AMENDMENT TO LOAN AGREEMENT (the "Amendment") is made this 27th day
of June, 2016, and is by and between The Bank of Tampa, a Florida banking
corporation ("Lender"), having an address of Post Office Box One, Tampa, Florida
33601 and Bovie Medical Corporation, a Delaware corporation ("Borrower"), having
an address of 5115 Ulmerton Road, Clearwater, Florida 33760.
 
 
W I T N E S S E T H:
 
WHEREAS, the parties have previously entered into that certain Loan Agreement
(the "Agreement") dated as of March 20, 2014, and the parties have mutually
agreed to make certain amendments and modifications to the Agreement as herein
provided;
 
NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties, the parties agree
as follows:
 
1.           Recitals. The foregoing recitals are true and correct and are
hereby incorporated by reference as if fully set forth herein.
 
2.           Certain Terms. Capitalized or initially capitalized terms used
herein which are not otherwise defined herein shall have the meanings ascribed
to said terms in the Agreement.
 
3.           Amendments to Definitions.
 
(a)           The term "Collateral" and its definition are hereby amended and
restated in their entirety as of, from and after the date hereof, so as to read
as follows:
 
"Collateral" shall mean all the assets, property and interests in property that
shall from time to time be pledged or be purported to be pledged as direct or
indirect security for any of the Obligations pursuant to anyone or more of the
Security Documents.
 
    (b)           The term "Extended Maturity Date" and its definition are
hereby amended and restated in their entirety as of, from and after the date
hereof, so as to read as follows:
 
"Extended Maturity Date" shall mean July 20, 2024.
 
    (c)           A new term "First Amendment" and its definition reading as
follows are hereby added to Section 1.01 of the Agreement in its correct
alpha-numeric sequence:
 
"First Amendment" shall mean that certain First Amendment to Loan Agreement
dated as of the First Amendment Effective Date between Lender and Borrower.
 
    (d)           A new term "First Amendment" and its definition reading as
follows are hereby added to Section 1.01 of the Agreement in its correct
alpha-numeric sequence:
 
"First Amendment Effective Date" shall mean June ___, 2016.
 
    (e)           A new term "First Amendment Fee" and its definition reading as
follows are hereby added to Section 1.01 of the Agreement in its correct
alpha-numeric sequence:
 
"First Amendment Fee" shall mean a fee in the amount of $7,682.00 payable by
Borrower to Lender as a condition of Lender's entering into the First Amendment
as of the First Amendment Effective Date.

 
 

--------------------------------------------------------------------------------

 
 
(f)           The term "Initial Maturity Date" and its definition are hereby
amended and restated in their entirety as of, from and after the date hereof, so
as to read as follows:
 
"Initial Maturity Date" shall mean July 20, 2019.
 
     (g)           The term "Note" and its definition are hereby amended and
restated in their entirety as of, from and after the date hereof, so as to read
as follows:
 
"Note" shall mean (i) prior to the First Amendment Effective Date, that certain
Promissory Note dated March 20, 2014, in the original principal amount of
.$3,592,000.00 and (ii) as of and after the First Amendment Effective Date, that
certain Amended and Restated Promissory Note dated as of the First Amendment
Effective Date and in a principal amount equal to the outstanding principal
balance of the Loan as of the First Amendment Effective Date, as the same may be
amended, modified, restated or supplemented at any time or from time to time.
 
(h)           As of, from and after the date hereof, the term "Security
Agreement" and its definition are hereby deleted from the Loan Agreement, and
each reference in the Loan Agreement to the term "Security Agreement" shall be
deemed to be deleted and no longer effective.
 
4.           Amendment of Article Two. Article Two of the Loan Agreement is
hereby amended and restated in its entirety as of, from and after the date
hereof so as to read as follows:
 
ARTICLE TWO
CREDIT
 
2.01           Loan. Lender has previously made to Borrower, and Borrower has
taken, all as of March 20, 2014, the Loan in the original principal amount of
$3,592,000.00, and having an outstanding principal balance as of the date of the
First Amendment Effective Date of $3,053,199.88, which was originally evidenced
by that certain Promissory Note dated March 20, 2014, in the principal sum of
$3,592,000.00, made by Borrower and payable to the order of Lender, and which as
of, from and after the First Amendment Effective Date is evidenced by that
certain Amended and Restated Promissory Note in the principal sum of
$3,053,199.88 dated as of the First Amendment Effective Date, made by Borrower
and payable to the order of Lender. The Loan was advanced to Borrower in a
single advance on or about March 20, 2014 for the purpose of refinancing
then-existing mortgage debt previously secured by the Real Estate Collateral,
and the Loan has been fully advanced, without any further additional advances to
be made thereunder. The Loan shall be due and payable in full on the Initial
Maturity Date, unless all of the conditions set forth in Section 2.04 hereof
shall have been satisfied prior to the Initial Maturity Date in which case the
maturity of the Loan shall be extended and the Loan shall be due and payable in
full on the Extended Maturity Date. Until maturity of the Loan, the Loan shall
be payable by Borrower as provided in and in accordance with the terms of the
Note.
 
2.02           Loan Fees. As a condition of the original Loan, Borrower has
previously paid to Lender the Loan Fee on or about March 20, 2014. In connection
with the First Amendment, Borrower shall unconditionally pay to Lender the First
Amendment Fee, which shall be due and payable in good, collected funds on the
First Amendment Effective Date.
 
2.03           Document Fee. As a condition of the original Loan, Borrower has
previously paid to Lender a Document Fee on or about March 20, 2014. In
connection with the First Amendment, Borrower shall unconditionally pay to
Lender an additional Document Fee, which shall be due and payable in good,
collected funds on First Amendment Effective Date.
 

 
2

--------------------------------------------------------------------------------

 

2.04           Extension of Maturity of Loan. Provided that all of the following
terms and conditions shall have been met or exist on or before the Initial
Maturity Date, the maturity of the Loan shall be extended until the Extended
Maturity Date:
 
        (a)           No Event of Default or Default Condition shall then exist;
and,
 
        (b)           Borrower shall have maintained a Debt Service Coverage
Ratio for each of the preceding four (4) consecutive fiscal quarters of not less
than 1.00 to 1.00.
 
In the event that the foregoing conditions have not been satisfied as of, on or
before the Initial Maturity Date, then the Loan shall mature and be due and
payable in full as provided in the Note on the Initial Maturity Date.
 
5.           Addition of New Section 6.07. Article Six of the Agreement is
hereby modified and amended as of, from and after the date hereof so as to add
the following new Section 6.07 thereto immediately after the existing Section
6.06 thereof:
 
6.07           Limitation on Indebtedness Secured by Accounts. Borrower shall
not incur any Indebtedness secured by its Accounts in excess of the maximum
principal amount of $2,000,000.00.
 
      6.           Release of Security Agreement. Lender does hereby release and
terminate the Security Agreement.
 
7.           Reaffirmation. Borrower acknowledges that the Loan Agreement and
each of the other Loan Documents continues to remain in full force and effect in
the manner and extent provided therein, except as modified hereby, or by any
other documents or instrument executed in connection with the modifications made
herein, and the Loan Agreement each such Loan Document constitute the legal,
valid and binding obligation of the Borrower, enforceable against it in
accordance with their respective terms, except as modified hereby or in any such
other document or instrument.
 
     8.           Representations and Warranties. Borrower hereby represents and
warrants to Lender that:
 
    (a)           the representations and warranties of Borrower contained in
the Loan Agreement and each of the other Loan Documents (as amended hereby), or
which are contained in any document furnished at any time under or in connection
herewith or therewith, are true and correct in all material respects on and as
of the date of this Agreement, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date;
 
    (b)           this Amendment, the Loan Agreement and each of the other Loan
Documents constitute the legal, valid, and binding obligation of the Loan
Parties to the extent a party thereto, enforceable against Borrower in
accordance with their respective terms;
 
      (c)           no Event of Default and/or Default Condition has occurred
and is continuing, which will not be cured by, or will result from, the
execution, delivery and performance of the terms and conditions of this
Amendment;
 
     (d)           no event or circumstance since the effective date of the Loan
Agreement has occurred that has had or could be reasonably expected to have,
either individually or in the aggregate, a Material Adverse Effect; and
 
     (e)           Borrower has performed all of its obligations under the Loan
Agreement and each of the other Loan Documents which are to be performed
contemporaneously with or prior to the date hereof.
 
 
 
3

--------------------------------------------------------------------------------

 

9.           Conditions Precedent. The effectiveness of this Agreement is
subject to the receipt by the Lender of each of the following (each
appropriately completed and duly executed and delivered as required and
otherwise in form and substance satisfactory to the Lender):
 
(a)           this Amendment;
 
(b)           evidence of payment by the Borrower of all accrued and unpaid
fees, costs and expenses to the extent then due and payable on the date hereof,
including without limitation the First Amendment Fee and the Document Fee
related to the First Amendment together with all attorneys' fees and costs of
Lender incurred in connection with the evaluation of the circumstances
surrounding, the negation of, and the documentation of this Agreement;
 
(c)           such other instruments, agreements and documents as the Lender may
reasonably request, including without limitation an Amended and Restated Note,
and a Mortgage and Other Loan Documents Modification Agreement;
 
(d)           at Borrower's sole cost and expense, an endorsement to Lender's
existing mortgagee's policy of title insurance insuring the Mortgage as modified
by that certain Mortgage and Other Loan Documents Modification Agreement dated
on or about the date hereof as a first mortgage lien, subject only to such
exceptions as the Lender shall approve.
 
10.           Costs. Borrower shall pay all costs of the modification made
hereby, to include without limitation attorneys' fees. Such costs shall be due
upon execution hereof and the payment thereof shall be a condition precedent to
Lender's duties hereunder. In the event it is determined that additional costs
relating to this transaction are due, Borrower agrees to pay such costs
immediately upon demand.
 
11.           Merger. Neither Lender nor any of its employees, attorneys,
representatives or other agents has made any representations, covenants,
promises or warranties with respect to the subject matter hereof, express or
implied, except as explicitly set forth herein or in the other Loan Documents
and no rights or privileges are or shall be acquired by Borrower by implication
or otherwise, except as expressly set forth herein or in the other Loan
Documents.
 
12.           Paragraph Headings. The paragraph headings used herein are for
convenience of reference only and are not to be used in the construction or
interpretation hereof.
 
13.           Governing Law. This Amendment shall be governed, interpreted and
construed by, through and under the laws of the State of Florida, excepting,
however, its laws or principles regarding choice of laws or conflicts of laws.
 
14.           Construction. As used herein the neuter gender shall include the
masculine and the feminine genders and vice versa, and the singular the plural
and vice versa, as the context demands.
 
15.           Time of Essence. Time is of the essence of this Amendment.
 
16.           Attorneys' Fees. All costs incurred by Lender in enforcing the
Loan Agreement as modified by this Amendment or otherwise in conjunction with
this Amendment and in collection of sums due Lender from Borrower, to include
without limitation reasonable attorneys' fees through all trials, appeals and
proceedings, to include without limitation any proceedings pursuant to the
bankruptcy laws of the United States or arbitration proceedings, shall be paid
by Borrower. Borrower further acknowledges, stipulates and agrees that its
obligations to pay attorneys' fees or costs under any Loan Document extend to
all obligations of the Borrower under all Loan Documents as modified and amended
by this Amendment. Attorneys' fees shall include charges for paralegals and law
clerks operating under the supervision of an attorney. Any award or payment of
attorneys' fees hereunder shall include as a part thereof any and all sales or
use taxes imposed thereon by any appropriate governmental authority.
 

 
4

--------------------------------------------------------------------------------

 

17.           Binding Effect. This Amendment shall inure to the benefit of and
be binding upon the parties hereto, as well as their respective successors and
assigns, heirs and personal representatives.
 
18.           Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.
 
19.           Waiver and Release. Borrower hereby: (a) affirms that it is
indebted to the Lender under the terms and conditions of the Agreement and the
other Loan Documents, each of which constitutes the valid and binding obligation
of Borrower, enforceable in accordance with their respective terms, and that no
offsets, expenses or counterclaims to their respective obligations thereunder
exist; (b) affirmatively waives any right to challenge the liens and security
interests granted in favor of the Lender under the Agreement and the other Loan
Documents or hereunder; and (c) further releases the Lender from and
affirmatively waives any and all claims, counterclaims, or affirmative defenses
it may have against the Lender as of and prior to the date hereof.
 
20. Waiver of Jury Trial. THE PARTIES HERETO EACH HEREBY VOLUNTARILY, KNOWINGLY,
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE (WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE) BETWEEN
OR AMONG BORROWER AND LENDER ARISING OUT OF OR IN ANY WAY RELATED TO THE LOAN
AGREEMENT, THIS AMENDMENT, ANY OTHER LOAN DOCUMENT, OR ANY RELATIONSHIP BETWEEN
BORROWER AND LENDER. THIS PROVISION IS A MATERIAL INDUCEMENT TO LENDER TO RENEW
THE LOAN DESCRIBED HEREIN AND IN THE OTHER LOAN DOCUMENTS.
 
[Remainder of Page Intentionally Blank]
 
 

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the day and year first above written.
 

 
Lender:
 
 
THE BANK OF TAMPA,
 
a Florida banking corporation
     
By:  /s/David E. Brown                              
 
      David E. Brown, Senior Vice President

 
STATE OF FLORIDA
 
COUNTY OF HILLSBOROUGH
 
THE FOREGOING INSTRUMENT was acknowledged before me this _ day of June, 2016,
David E. Brown, as a Senior Vice President of The Bank of Tampa, a Florida
banking corporation, on behalf of the corporation. He/she o is personally known
to me or o has produced ________________, as identification.
 
 

 
___________________________________
Notary Public
 
 
___________________________________
(Printed Name)
   
 
My commission expires
___________________________________
(Rank or Serial Number)

 
 
[Remainder of Page Intentionally Blank]

 
6

--------------------------------------------------------------------------------

 


 
Borrower:
 
 
 
BOVIE MEDICAL CORPORATION,
 a Delaware corporation
 
 
 
By: /s/Robert L. Gershon                                 
      Robert L. Gershon, Chief Executive Officer

 
STATE OF NEW YORK
 
COUNTY OF                                   
 
 
THE FOREGOING INSTRUMENT was acknowledged before me this _ day of June, 2016,
Robert L. Gershon, as Chief Executive Officer of Bovie Medical Corporation, a
Delaware corporation, on behalf of the corporation. he/she o is personally known
to me or o has produced ______________, as identification.
 
 
 

 
___________________________________
Notary Public
 
 
___________________________________
(Printed Name)
   
 
My commission expires
___________________________________
(Rank or Serial Number)

 

 
7

--------------------------------------------------------------------------------

 
